            Case 4:20-cv-11272-IT Document 60 Filed 11/10/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF MASSACHUSETTS

MICHAEL L. TAYLOR and                         )
PETER M. TAYLOR,                              )
     Petitioners,                             )
                                              )
       v.                                     )       Case No. 1:20-cv-11272
                                              )
JEROME P. MCDERMOTT,                          )
Sheriff, Norfolk County, Massachusetts        )
and JOHN GIBBONS,                             )
U.S. Marshal, District of Massachusetts,      )
         Respondents.                         )


         RESPONDENTS’ SUPPLEMENTAL EXHIBIT IN OPPOSITION TO
       PETITIONERS’ EMERGENCY MOTION FOR STAY AND RESPONSE TO
     SECOND EMERGENCY PETITION FOR HABEAS CORPUS PURSUANT TO 28
                    U.S.C. § 2241 AND INJUNCTIVE RELIEF

        Respondents, Jerome P. McDermott, Sheriff, Norfolk County, Massachusetts, and John

Gibbons, U.S. Marshal, District of Massachusetts, through their undersigned counsel, hereby file the

Declaration of Deputy Secretary of State Stephen E. Biegun as Exhibit 6 to their Opposition to

Petitioners’ Emergency Motion to Stay (DE 48) and Response to Petitioners’ Second Petition for Writ

of Habeas Corpus (DE 47).

Date: November 10, 2020
                                              Respectfully submitted,


                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Stephen W. Hassink
                                              Stephen W. Hassink
                                              Assistant United States Attorney

                                              /s/ Philip A. Mirrer-Singer
                                              Philip A. Mirrer-Singer
                                              Trial Attorney
           Case 4:20-cv-11272-IT Document 60 Filed 11/10/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I, Stephen W. Hassink, Assistant U.S. Attorney, do hereby certify that on November 10,
2020, I served a copy of the foregoing on all registered parties by electronic filing on ECF.

                                                            /s/ Stephen W. Hassink
                                                            Stephen W. Hassink
                                                            Assistant U.S. Attorney




                                                2
